183 F.2d 587
PICKERING LUMBER CORPORATION, a corporation, Appellant,v.The AMERICAN INSURANCE COMPANY et al., Appellees.
No. 12491.
United States Court of Appeals Ninth Circuit.
Aug. 18, 1950.

Harold C. Brown, San Francisco, Cal., Henry N. Ess, Charles E. Wittaker, Kansas City, Mo., for appellant.
Bert W. Levit, Long & Levit, San Francisco, Cal., for appellee.
Before ORR, Circuit Judge, and BOWEN and LEMMON, District Judges.
PER CURIAM.


1
For the reasons stated in its opinion, D.C., 87 F. Supp. 512, the judgment of the District Court is affirmed.